The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 22 September 2022; which amends claims 1, 2, 4, 5, 7-11, 14 and 16-18, and introduces new claims 20 and 21.  Claims 1-21 are now pending in this application.
In response to Applicant’s amendment, the title remains objected to as being non-descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In this regard, the claims appear to be directed, not to generic control of a water utility system (as per the instant title), but to control of a water supply system responsive to a user’s noise discomfort.  The title should be amended to more accurately reflect this.
Examiner acknowledges receipt of Applicant’s formal drawings, received 22 September 2022.  These drawings are acceptable.  Hence, the objection to the drawings is withdrawn.
In response to Applicant’s amendment, the 35 U.S.C. §101 rejection of claim 14 is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment, claims 1-21 now stand rejected under 35 U.S.C. §112(b), for the following reasons:
In claim 1, the newly introduced phrase remote location is deemed to be a relative phrase which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, the limitation is vague and indefinite, and has no clear metes and bounds.
Examiner notes that, in this context, the instant claim language does not support Applicant’s argument that the instant claims are directed to “measuring sound at remote locations, such as in a rental unit near a bend in a heating pipe … measurement of acoustic emissions where they are occurring remotely … such as a resonance in a remote location of a hot water heating system … a measured sound signal at a location outside the pump” (page 9 of the instant response, emphasis added by Examiner).  In this regard, it is noted that such claim language “reads-on” basic wireless sensors, regardless of their physical location, simply by virtue of such wireless sensors necessarily being physically unconnected to the system they are monitoring.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
As per claim 1, Applicant argues that “Eckl explicitly teaches away from controlling a water utility system based on a measured sound signal at a location outside the pump” (page 9 of the instant response).  This argument is not persuasive, because it is not supported by the instant claim language, as noted above.  In this regard, the broadest reasonable interpretation of remote location, as instantly claimed encompasses the “integrated sensor system” taught by Eckl et al., especially when such a sensor system utilizes wireless sensors dispersed throughout a monitored system, as is ubiquitous in the art.  See for example, Berg-Sonne et al. (U.S. Patent Application Publication No. 2012/0226320; previously cited; Fig 4, para[0075, 0193]) and Gopalakrishnan et al. (U.S. Patent Application Publication No. 2003/0047008; newly cited; para[0034]).
Applicant further argues that “Eckl does not include any disclosure as to how a measured sound signal could be used for the purpose of adjusting the operational parameters” (page 9 of the instant response).  This argument is not persuasive, since Eckl et al. specifically teaches that “the pump control modifies the current operating point of the pump in order to reduce the noise emission of the pump” (claim 1), based upon an acoustic map which correlates operating points of the pump with respective noise emissions (claim 3), wherein “a solution with direct measurement of the noise emission by an integrated sensor system should not be ruled out” (paragraph 9).
Applicant further argues that “Berg-Sonne does not teach or suggest using measured noise is used to control the system” (page 10 pf the instant response).  This argument is not persuasive, because Berg-Sonne et al. is not relied upon for this aspect of the instantly claimed invention.  In this regard, Eckl et al. teaches that “the pump control modifies the current operating point of the pump in order to reduce the noise emission of the pump” (claim 1), based upon noise emission data, wherein “a solution with direct measurement of the noise emission by an integrated sensor system should not be ruled out” (paragraph 9).  Berg-Sonne et al. is relied upon for teaching that it was known in the art to determine the comfort level of a user in the system and base system operation upon such comfort level, and wherein Berg-Sonne et al. recognized that such comfort level includes noise considerations, as noted in the previous Office action.
Applicant’s arguments are further not persuasive, because they appear to address each of the references individually.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that Applicant has not traversed any of Examiner’s assertions of Official Notice, as presented in the previous Office action and repeated below.  Hence, the common knowledge or well-known in the art statements are taken to be admitted prior art.  See MPEP §2144.03(C).
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-4 and 6-20 are now rejected under 35 U.S.C. §103, as being unpatentable over Eckl et al. (WO 2018/162291; with reference to the previously provided machine translation) in view of Berg-Sonne et al. (U.S. Patent Application Publication No. 2012/0226320), further in view of Gopalakrishnan et al. (U.S. Patent Application Publication No. 2003/0047008).
As per claim 1, Eckl et al. teaches the instantly claimed computer-implemented method for controlling one or more components of a water utility system, the water utility system including at least one pump assembly (abstract), the method comprising: - …,
- measuring at least a first sound signal at [a] first location (paragraph 9, “direct measurement of the noise emission by an integrated sensor system”),
- determining, based on the measured first sound signal and based on … a received first operational parameter of the pump assembly, the first operational parameter being representative of an operational condition of the pump assembly at the time of said measuring the first sound signal (paragraph 15, “measuring the acceleration of … the driven pump impeller … using a suitable sensor”; paragraph 19, “acceleration sensor which is fitted at a suitable position on the pump”), one or more adjusted control parameters of the water utility system (paragraph 11, “On the basis of the acoustic reference map [or, alternatively, the direct measurements referred to in paragraph 9] … improve the noise emission by increasing the speed” of the pump), and
- controlling the water utility system based on the determined adjusted control parameters (paragraph 4, “pump operating can be varied by adjusting the motor speed;” paragraph 7, “pump controller modifies the currently operating point of the pump controller in order to reduce noise emission of the pump”).  Similarly applies to claims 13-15.
However, Eckl et al. does not provide for the instantly claimed receiving a user indication indicative of a user-perceived acoustic-noise induced discomfort experienced at least at a first location … nor basing the determination of adjusted control parameters on such.  In this regard, Examiner notes that the broadest reasonable interpretation of the instant claim construction for the determining step provides for the determination being based on either (1) a received operational parameter of the pump assembly, alone, (2) the user indication of user-perceived acoustic-noise induced discomfort, alone, or (3) both the received operational parameter of the pump assembly and the user indication of user-perceived acoustic-noise induced discomfort.  In the context of the first option, the received user indication of user-perceived acoustic-noise induced discomfort is not claimed as being utilized in any way, and hence the mere receiving of such an indication cannot be considered to be patentably distinguishing, since the generic, well-known purpose of computers is to receive, store, analyze and output data.  Accordingly, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to receive any type of data desired by the user of the system, as a matter of routine design choice.  In the context of the second and third options, Berg-Sonne et al. teaches that it was known in the control arts to determine the comfort level of a user in the system and base system operation upon such comfort level (Figs 17-18, occupant feedback of preferences; Figs 31-32, comfort level impacts; para[0262-0263, 0266-0268, 0483-0492, 0525-0526]), wherein the comfort level includes noise considerations (para[0275, 0335]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Eckl et al., since Berg-Sonne et al. teaches a resultant increased comfort for a user.  Similarly applies to claims 2 and 13-15.
Furthermore, although Eckl et al. teach use of an integrated sensor system (paragraph 9), as noted above, and Berg-Sonne et al. teaches that it was known in the art for sensors to measure conditions at a plurality of locations within a monitored system (Fig 4, para[0075, 0193]), neither Eckl et al. nor Berg-Sonne et al. specifically provide for the instantly claimed first location that is in a remote location with respect to the location of the pump.  However, Gopalakrishnan et al. teaches that it was known in the pumping art to utilize a “wireless integrated monitoring system (WINS)” (para[0034]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a wireless monitoring system in the combined system of Eckl et al. and Berg-Sonne et al., since Gopalakrishnan et al. teaches enhanced operational control in “field” operations.  Similarly applies to claims 2 and 13-15.
As per claim 3, Eckl et al. teaches the instantly claimed obtaining at least the first operational parameter, and wherein determining the one or more adjusted control parameters of the water utility system includes processing the measured first sound signal and said obtained first operational parameter to determine a correlation between the operational condition and the measured first sound signal and determining the one or more adjusted control parameters of the water utility system based on said processing (Fig 1; paragraphs 9 and 14, “characteristic map that includes an assignment of the noise emissions of the pump to a large number of different operating points” and “which for a large number of operating points of the pump is one of the operating point dependent and measurable pump operating variable;” paragraph 30, correlations between reference maps).
As per claim 4, Eckl et al. teaches the instantly claimed measuring at least a second sound signal at said first location subsequent to said measuring the first sound signal, wherein determining the one or more adjusted control parameters of the water utility system is further based on the measured second sound signal (paragraph 14, “during ongoing pump operation”).  Similarly applies to claim 16.
As per claim 6, Berg-Sonne et al. further provides for the instantly claimed receiving a descriptive characterization of the user-perceived noise discomfort and wherein at least one of processing and the determining is based on the received descriptive characterization (para[0263, 0345-0346, 0359-0360], by example with regard to temperature comfort, user characterization is expressed by descriptors, such as “too hot/cold” or “just right,” which is applicable to each of the comfort considerations).
As per claim 7, Eckl et al. teaches that the instantly claimed determining is based on stored data indicative of known correlations between operational conditions and sound signals (paragraphs 9 and 14, “characteristic map that includes an assignment of the noise emissions of the pump to a large number of different operating points” and “which for a large number of operating points of the pump is one of the operating point dependent and measurable pump operating variable”).
As per claim 8, Eckl et al. does not provide that the instantly claimed determining is based on at least one of: a decision tree, an expert system, and a machine learning algorithm.  However, Examiner took Official Notice that such data analysis techniques for determining control parameters are well known in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such techniques in the system of Eckl et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claims 9 and 11, Eckl et al. teaches that the instantly claimed first operational/control parameter includes one or more of the following: pump speed, valve setting, a voltage, and a frequency (paragraph 4, “pump operating can be varied by adjusting the motor speed”).  Furthermore, although Eckl et al. does not specifically provide for parameters such as valve setting, a voltage, and a frequency, Examiner took Official Notice that such parameters are well-known operational/control parameters in the control arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize any such well-known parameters in the system of Eckl et al. as a matter of routine design choice.
As per claim 10, Eckl et al. teaches the instantly claimed determining at least a first set of adjusted control parameters and a second set of adjusted control parameters; and wherein controlling includes selecting one of the first and second sets of control parameters conditioned on one or more of: a user input, a time of day, a day of week, and an operational state of the water supply system (paragraph 17, manually activated/deactivated by the consumer and/or “link the execution of the method the specific external circumstances, for example to the time of day”).  Similarly applies to claim 16.
As per claim 12, Eckl et al. does not provide for the instantly claimed two or more pump assemblies, and wherein the method further comprises obtaining respective operational parameters from each of the pump assemblies and wherein determining adjusted control parameters includes determining adjusted control parameters for at least one of said pump assemblies.  However, Examiner took Official Notice that systems comprising a plurality of pump assemblies are extremely well known in the art.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to apply the functionality taught by Eckl et al. to such multi-pump systems, for the well-known purpose extending the operational benefits taught by Eckl et al. to each pump in the multi-pump system. Similarly applies to claim 19.
As per claims 17-18, Eckl et al. teaches the instantly claimed obtaining at least one second/ supplemental operational parameter of the pump assembly representative of an operational condition of the pump assembly at the time of said measuring the second/additional sound signal, wherein determining the one or more adjusted control parameters of the water utility system is further based on the measured second/additional sound signal and on said obtained second/supplemental operational parameter (paragraph 14, “during ongoing pump operation”).
As per claim 20, Gopalakrishnan et al. further teaches that the instantly claimed first location is a location of a mobile electronic device being operated by a user (para[0034], portable/hand-held devices).
Claim 5 is now rejected under 35 U.S.C. §103, as being unpatentable over Eckl et al. (WO 2018/162291) in view of Berg-Sonne et al. (U.S. Patent Application Publication No. 2013/0226320), further in view of Gopalakrishnan et al. (U.S. Patent Application Publication No. 2003/0047008), as applied to claim 1 above, further in view of Young et al. (U.S. Patent Application Publication No. 2018/0108339).
As per claim 5, although the combination of Eckl et al., Berg-Sonne et al. and Gopalakrishnan et al. teaches Applicant’s invention substantially as instantly claimed, neither Eckl et al., Berg-Sonne et al. nor Gopalakrishnan et al. provide for the instantly claimed measuring at least one additional sound signal at a second location, different from the first location, wherein determining the one or more adjusted control parameters of the water utility system is further based on the measured additional sound signal.  In this regard, Young et al. teaches that it was known in the control arts, when operating in response to noise detection, to detect noise at multiple locations (para[0037, 0038]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a plurality of sound detection locations in the combined system of Eckl et al., Berg-Sonne et al. and Gopalakrishnan et al., since Young et al. teaches a resultant improvement in room acoustics.
Claim 21 is rejected under 35 U.S.C. §103, as being unpatentable over Eckl et al. (WO 2018/162291) in view of Berg-Sonne et al. (U.S. Patent Application Publication No. 2013/0226320), further in view of Gopalakrishnan et al. (U.S. Patent Application Publication No. 2003/0047008), as applied to claim 20 above, further in view of Alonso et al. (U.S. Patent Application Publication No. 2010/0299179; newly cited).
As per claim 21, although the combination of Eckl et al., Berg-Sonne et al. and Gopalakrishnan et al. teaches Applicant’s invention substantially as instantly claimed, neither Eckl et al., Berg-Sonne et al. nor Gopalakrishnan et al. provide for the instantly claimed instructing the user to move  microphone of the mobile electronic device to the first location.  In this regard, Alonso et al. teaches that it was known in the control arts, when performing sensing/inspection of conditions in an environment, to instruct a user/worker to detect conditions at specified locations (abstract; Fig 17).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a directed flow of detection locations in the combined system of Eckl et al., Berg-Sonne et al. and Gopalakrishnan et al., since Alonso et al. teaches a resultant improvement in recording of environmental conditions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/23/22